Citation Nr: 1439396	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis B, to include as due to herbicide exposure.  

2.  Entitlement to service connection for hepatitis C, to include as due to herbicide exposure.  

3.  Entitlement to service connection for a lower back disorder.  


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1969 to March 1977, including service in the Republic of Vietnam from August 1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the course of the appeal, the Veteran's claims file was temporarily brokered to the Columbia RO.  The Montgomery RO certified this case to the Board on appeal.

The Board remanded the case in January 2013 in order to afford the Veteran a Videoconference Hearing.  The RO scheduled that Videoconference Hearing for March 27, 2013, however the Veteran cancelled the hearing in a March 11, 2013 statement.  There are no other hearing requests of record, so the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).  The case has since been returned to the Board for appellate review.  

The Veteran's appeal originally included a claim for service connection for posttraumatic stress disorder (PTSD).  Before the matter was certified to the Board, however, in a June 2011 rating decision, the RO granted service connection.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available indicates that the appellant has not initiated an appeal regarding the assigned rating or effective date.  Thus, those matters are not in appellate status.  See Grantham, 114 F.3d at 1158.  

A review of the Veterans Benefits Management System reveals VA examinations and rating decisions unrelated to the claims on appeal.  Virtual VA includes the Veteran's Social Security Administration records and records from the Pensacola Community Based Outpatient Clinic (CBOC) and Mobile VA Outpatient Clinic (OPC) for treatment dated from March 2011 to May 2014.  The RO did not review these records in the June 2011 statement of the case (SOC).  The majority of this additional evidence is either duplicative or irrelevant to the issue on appeal, but to the extent that any of the new evidence is relevant to the claim on appeal, the AOJ will have the opportunity upon remand to consider any records received since the June 2011 statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain VA examinations.  VA must provide an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes an event, injury or disease in service, or a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service connected disability.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Regarding the Veteran's low back disorder, he has claimed that he initially injured his back while on temporary duty to Green River, Utah from White Sands, New Mexico.  Private treatment records show June 1972 treatment for a low back strain he sustained while hiking.  The X-rays taken at that time showed no lumbosacral or pelvic abnormalities.  The Veteran has claimed that he received treatment at the Birmingham VAMC following a motor vehicle accident, which included X-rays showing an old thoracic spinal fracture not sustained in the accident.  He has also submitted May 1985 VA treatment records showing X-ray evidence of an old wedge shaped compression fracture of the mid-thoracic vertebral body.  The Biloxi VAMC treatment records show an April 2008 diagnosis for degenerative arthritis of the spine.  Therefore, remand is required for a VA examination to determine the nature and etiology of his current back disorder.  

Regarding the Veteran's hepatitis, in an August 2008 statement, he argued that he had been exposed to the blood of other soldiers in Vietnam.  He also stated that his private physician, Dr. J.D., informed him that exposure to herbicides and the drinking water there had caused his current hepatitis.  Private and VA treatment records indicate positive diagnoses for both hepatitis B and C.  Additionally, the Veteran's service personnel records and DD 214 document his time in Vietnam and accordingly, his Agent Orange exposure.  Therefore, remand is required for a VA examination to determine the nature and etiology of his hepatitis.  

Moreover, the Veteran has reported in a November 2008 statement that he was hospitalized for treatment of his hepatitis while stationed in Germany between 1972 and 1974.  Remand is also required for attempting to obtain these clinical records.  

Finally, the Veteran has also reported in a July 2008 statement that he received treatment at the Tuskegee and Montgomery VAMCs.  There is no indication that these treatment records are of record.  He has also submitted forms authorizing his release of Dr. J.D.'s records for treatment through the present.  The RO has obtained Dr. J.D.'s records for treatment from August 2005 to April 2008, and the Veteran has submitted a September 2008 private treatment records.  In another form, the Veteran listed current treatment at the Mobile OPC.  The Veteran submitted the April 2008 to October 2010 Biloxi VAMC treatment records, which include the Mobile OPC; and as listed above, the RO has added the records for treatment from March 2011 to May 2014 to Virtual VA.  On remand, the AOJ should also obtain any outstanding VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain additional information from the Veteran concerning the specific circumstances of his alleged hospitalization in Germany for hepatitis.  This additional information should include, as best as the Veteran can provide, specific dates and locations.  Thereafter, the AOJ should contact the appropriate entity to request the Veteran's in-patient treatment records from this medical facility.  

A generic request for service treatment records will not suffice.  A specific request must be made for the in-patient or clinical records.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact any appropriate VA medical facility, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Biloxi VAMC (to include the Mobile OPC and Pensacola CBOC) for treatment from October 2010 to March 2011 and from May 2014 to the present, as well as any records from the Tuskegee and Montgomery VAMCs.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Dr. J.D. for treatment since September 2008.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

4.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his lower back disorder.  The paper and electronic claims file should be made available to and reviewed by the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's low back disorder is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In offering this opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  Specifically, the examiner should consider:  the June 1972 private treatment records showing normal X-rays and a diagnosis for a lower back strain, and the May 1985 Birmingham VAMC treatment records including X-ray evidence of an old wedge shaped compression fracture of the mid-thoracic vertebral body.  The examiner must note such consideration.

5.  After completing the foregoing development, schedule the Veteran for a VA examination to determine the nature and etiology of his hepatitis.  The paper and electronic claims file must be made available to and reviewed by the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's hepatitis is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In offering this opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.  Specifically, the examiner should consider:  the Veteran's service in Vietnam, and his exposure to herbicides; his lay statements attesting to contact with the blood of other soldiers; the private treatment records showing blood work positive for hepatitis C in January 2007, blood work negative for hepatitis B in January 2007, and blood work positive for hepatitis B January 2008; and the VA treatment records showing blood work positive for hepatitis C and hepatitis B without active infection in April 2008.  The examiner must also address the risk factors for hepatitis.  The examiner must note such consideration.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice was returned as undeliverable.

7.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



